OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response: 5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05685 Williamsburg Investment Trust (Exact name of registrant as specified in charter) 225 Pictoria Drive, Suite 450Cincinnati, Ohio (Address of principal executive offices) (Zip code) W. Lee H. Dunham, Esq. Sullivan & Worcester LLPOne Post Office SquareBoston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code:(513) 587-3400 Date of fiscal year end:March 31, 2012 Date of reporting period: June 30, 2011 Form N-Q is to be used by management investment companies other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. THE DAVENPORT CORE FUND SCHEDULE OF INVESTMENTS June 30, 2011 (Unaudited) COMMON STOCKS - 97.7% Shares Value Consumer Discretionary - 12.4% CarMax, Inc. (a) $ Discovery Communications, Inc. - Class C (a) Dollar Tree, Inc. (a) Ford Motor Company (a) Lowe's Companies, Inc. McDonald's Corporation NVR, Inc. (a) Walt Disney Company (The) Consumer Staples - 8.2% Anheuser-Busch InBev SA/NV - ADR PepsiCo, Inc. Procter & Gamble Company (The) SABMiller plc - ADR Wal-Mart Stores, Inc. Energy - 11.6% Chevron Corporation EOG Resources, Inc. Exxon Mobil Corporation Occidental Petroleum Corporation Schlumberger Ltd. Transocean Ltd. Financials - 13.3% Bank of America Corporation Berkshire Hathaway, Inc. - Class B (a) Brookfield Asset Management, Inc. - Class A Capital One Financial Corporation JPMorgan Chase & Company Markel Corporation (a) T. Rowe Price Group, Inc. Wells Fargo & Company Health Care - 11.0% Becton, Dickinson and Company Johnson & Johnson Laboratory Corporation of America Holdings (a) Medco Health Solutions, Inc. (a) THE DAVENPORT CORE FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 97.7% (Continued) Shares Value Health Care - 11.0% (Continued) Merck & Company, Inc. $ Novo Nordisk A/S WellPoint, Inc. Industrials - 12.3% Boeing Company (The) Caterpillar, Inc. Danaher Corporation General Dynamics Corporation Illinois Tool Works, Inc. Stanley Black & Decker, Inc. United Technologies Corporation Information Technology - 19.4% Accenture plc - Class A Apple, Inc. (a) Automatic Data Processing, Inc. Check Point Software Technologies Ltd. (a) Fiserv, Inc. (a) Google, Inc. - Class A (a) Intel Corporation International Business Machines Corporation Microsoft Corporation QUALCOMM, Inc. Visa, Inc. - Class A Materials - 5.5% Albemarle Corporation International Flavors & Fragrances, Inc. Praxair, Inc. Telecommunication Services - 4.0% American Tower Corporation - Class A (a) Millicom International Cellular S.A. Total Common Stocks(Cost$124,768,588) $ THE DAVENPORT CORE FUND SCHEDULE OF INVESTMENTS (Continued) MONEY MARKET FUNDS - 2.6% Shares Value First American Treasury Obligations Fund - Class Z, 0.00% (b) (Cost $4,259,983) $ Total Investments at Value - 100.3% (Cost $129,028,571) $ Liabilities in Excess of Other Assets-(0.3%) ) Net Assets - 100.0% $ ADR - American Depositary Receipt. (a) Non-income producing security. (b) Variable rate security.The rate shown is the 7-day effective yield as of June 30, 2011. See accompanying notes to Schedules of Investments. THE DAVENPORT VALUE & INCOME FUND SCHEDULE OF INVESTMENTS June 30, 2011 (Unaudited) COMMON STOCKS - 91.0% Shares Value Consumer Discretionary - 8.6% Home Depot, Inc. (The) $ Leggett & Platt, Inc. McDonald's Corporation VF Corporation Consumer Staples - 15.5% Altria Group, Inc. Anheuser-Busch InBev SA/NV - ADR Coca-Cola Company (The) Diageo plc - ADR H.J. Heinz Company Philip Morris International, Inc. Procter & Gamble Company (The) Sysco Corporation Energy - 13.2% Chevron Corporation ConocoPhillips Encana Corporation Exxon Mobil Corporation Royal Dutch Shell plc - Class A - ADR Spectra Energy Corporation Financials - 16.1% Bank of America Corporation Fidelity National Financial, Inc. - Class A JPMorgan Chase & Company Plum Creek Timber Company, Inc. Royal Bank of Canada Travelers Companies, Inc. (The) Walter Investment Management Corporation Wells Fargo & Company Willis Group Holdings plc Health Care - 7.8% Abbott Laboratories GlaxoSmithKline plc - ADR Johnson & Johnson THE DAVENPORT VALUE & INCOME FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.0% (Continued) Shares Value Health Care - 7.8% (Continued) Merck & Company, Inc. $ Industrials - 15.6% 3M Company General Dynamics Corporation General Electric Company Illinois Tool Works, Inc. Norfolk Southern Corporation Raytheon Company Waste Management, Inc. Watsco, Inc. Information Technology - 5.9% Automatic Data Processing, Inc. Intel Corporation Microsoft Corporation Materials - 2.1% E.I. du Pont de Nemours and Company Telecommunication Services - 4.1% Telefonica S.A. - ADR Vodafone Group plc - ADR Utilities - 2.1% Dominion Resources, Inc. Total Common Stocks(Cost$51,967,207) $ CLOSED-END FUNDS - 2.6% Shares Value Tortoise Energy Infrastructure Corporation (Cost$1,572,531) $ THE DAVENPORT VALUE & INCOME FUND SCHEDULE OF INVESTMENTS (Continued) MONEY MARKET FUNDS - 2.5% Shares Value First American Treasury Obligations Fund - Class Z, 0.00% (a) (Cost $1,489,726) $ Total Investments at Value - 96.1% (Cost $55,029,464) $ Other Assets in Excess of Liabilities-3.9% Net Assets - 100.0% $ ADR - American Depositary Receipt. (a) Variable rate security.The rate shown is the 7-day effective yield as of June 30, 2011. See accompanying notes to Schedules of Investments. THE DAVENPORT EQUITY OPPORTUNITIES FUND SCHEDULE OF INVESTMENTS June 30, 2011 (Unaudited) COMMON STOCKS - 91.0% Shares Value Consumer Discretionary - 24.8% Brookfield Residential Properties, Inc. (a) $ CarMax, Inc. (a) Expedia, Inc. Hanesbrands, Inc. (a) Lamar Advertising Company - Class A (a) NVR, Inc. (a) O'Reilly Automotive, Inc. (a) Penn National Gaming, Inc. (a) Consumer Staples - 3.3% Church & Dwight Company, Inc. Omega Protein Corporation (a) Energy - 4.2% Plains Exploration & Production Company (a) Ultra Petroleum Corporation (a) Financials - 13.7% Brookfield Asset Management, Inc. - Class A Fidelity National Financial, Inc. - Class A Markel Corporation (a) Safety Insurance Group, Inc. Walter Investment Management Corporation Health Care - 3.7% Henry Schein, Inc. (a) Laboratory Corporation of America Holdings (a) Industrials - 13.8% Acacia Research Corporation (a) Babcock & Wilcox Company (a) Cooper Industries plc - Class A Republic Services, Inc. Rockwell Collins, Inc. Watsco, Inc. Information Technology - 11.9% Check Point Software Technologies Ltd. (a) CoreLogic, Inc. (a) THE DAVENPORT EQUITY OPPORTUNITIES FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 91.0% (Continued) Shares Value Information Technology - 11.9% (Continued) Fiserv, Inc. (a) $ Intuit, Inc. (a) NCR Corporation (a) Materials - 4.9% Albemarle Corporation NewMarket Corporation Telecommunication Services - 8.7% American Tower Corporation - Class A (a) Millicom International Cellular S.A. Sprint Nextel Corporation (a) Utilities - 2.0% ITC Holdings Corporation Total Common Stocks(Cost$35,513,749) $ MONEY MARKET FUNDS - 2.3% Shares Value First American Treasury Obligations Fund - Class Z, 0.00% (b) (Cost $936,058) $ Total Investments at Value - 93.3% (Cost $36,449,807) $ Other Assets in Excess of Liabilities-6.7% Net Assets - 100.0% $ (a) Non-income producing security. (b) Variable rate security.The rate shown is the 7-day effective yield as of June 30, 2011. See accompanying notes to Schedules of Investments. THE DAVENPORT FUNDS NOTES TO SCHEDULES OF INVESTMENTS June 30, 2011 (Unaudited) 1. Securities Valuation The portfolio securities of Davenport Core Fund, Davenport Value & Income Fund and Davenport Equity Opportunities Fund (the “Funds”) are valued as of the close of business of the regular session of the New York Stock Exchange (normally 4:00 p.m., Eastern time).Securities traded on a national stock exchange are valued based upon the closing price on the principal exchange where the security is traded.Securities which are quoted by NASDAQ are valued at the NASDAQ Official Closing Price.Securities which are traded over-the-counter are valued at the last sales price, if available, otherwise, at the last quoted bid price.Fixed income securities will ordinarily be traded in the over-the-counter market and common stocks will ordinarily be traded on a national securities exchange, but may also be traded in the over-the-counter market. When market quotations are not readily available, securities may be valued on the basis of prices provided by an independent pricing service.The prices provided by the pricing service are determined with consideration given to institutional bid and last sale prices and take into account securities prices, yields, maturities, call features, ratings, institutional trading in similar groups of securities and developments related to specific securities.If a pricing service cannot provide a valuation, securities will be valued in good faith at fair value using methods consistent with those determined by the Board of Trustees and will be classified as Level 2 or 3 within the fair value hierarchy, depending on the inputs used.Such methods of fair valuation may include, but are not limited to: multiple of earnings, multiple of book value, discount from market of a similar freely traded security, purchase price of security, subsequent private transactions in the security or related securities, or a combination of these and other factors. Short-term instruments (those with remaining maturities of 60 days or less) are valued at amortized cost, which approximates market value.Money market funds have been determined to be represented at amortized cost which approximates fair value, absent unusual circumstances. Accounting principles generally accepted in the United States (“GAAP”) establish a single authoritative definition of fair value, set out a framework for measuring fair value and require additional disclosures about fair value measurements. Various inputs are used in determining the value of the Funds’ investments.These inputs are summarized in the three broad levels listed below: · Level 1 – quoted prices in active markets for identical securities · Level 2 – other significant observable inputs · Level 3 – significant unobservable inputs The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities.The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is determined based on the lowest level input that is significant to the fair value measurement. THE DAVENPORT FUNDS NOTES TO SCHEDULES OF INVESTMENTS (Continued) The following is a summary of the inputs used to value the Funds’ investments as of June 30, 2011 by security type: Level 1 Level 2 Level 3 Total Davenport Core Fund: Common Stocks $ $
